UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4569


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRENDA SUE CURRY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:10-cr-00102-FL-1)


Submitted:   January 29, 2013              Decided:   February 1, 2013


Before KING, DUNCAN, and WYNN, Circuit Judges.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Diana   Lynn    Stavroulakis,   Pittsburgh,   Pennsylvania, for
Appellant.    Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Brenda Sue Curry

pled guilty to two counts of willful failure to file income tax

returns,     in    violation      of    26    U.S.C.      §    7203    (2006),   and     the

district court sentenced her to six months’ imprisonment.                              Curry

now appeals.           Her counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious        grounds      for    appeal      but    questioning        whether    the

district court lacked jurisdiction, whether Curry’s guilty plea

was knowing and voluntary, whether Curry’s waiver of appellate

rights was knowing and voluntary, and whether the district court

imposed a reasonable sentence.                    Curry was advised of her right

to file a pro se supplemental brief, but she has not filed one.

The Government has filed a motion to dismiss Curry’s appeal of

her sentence based on the appellate waiver provision in the plea

agreement.        We dismiss in part and affirm in part.

              We review de novo a defendant’s waiver of appellate

rights.      United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).       “A defendant may waive [her] right to appeal if that

waiver is the result of a knowing and intelligent decision to

forgo the right to appeal.”                   United States v. Amaya-Portillo,

423   F.3d    427,      430   (4th     Cir.   2005)      (internal        quotation    marks

omitted).         To    determine       whether     the       waiver   is    knowing    and

intelligent,       we    look    “to    the    totality        of   the    circumstances,

                                              2
including the experience and conduct of the accused, as well as

the accused’s educational background and familiarity with the

terms of the plea agreement.”                United States v. General, 278

F.3d    389,   400    (4th    Cir.   2002)       (internal      quotation    marks

omitted).

            Our review of the record leads us to conclude that

Curry knowingly and voluntarily waived the right to appeal her

sentence.      The    issue    raised    by    Curry’s    counsel     questioning

whether the district court imposed an unreasonable sentence is

within the scope of the waiver.              We therefore grant in part the

Government’s motion to dismiss and dismiss the appeal of Curry’s

sentence.

            The     waiver    provision,       however,    only    bars     Curry’s

appeal of her sentence and does not preclude our review of her

convictions.        Pursuant to Anders, we have reviewed the entire

record and have found no unwaived issues that are meritorious

and outside the scope of the waiver.              The transcript of the Fed.

R. Crim. P. 11 hearing reveals that Curry entered her guilty

plea knowingly and voluntarily.              Although the district court did

not inform Curry of the right to counsel at every stage of the

proceeding, the right against compelled self-incrimination, and

the    sentencing    process,    these       omissions    did   not   affect   her

substantial rights.          See United States v. Massenburg, 564 F.3d

337, 342-43 (4th Cir. 2009) (discussing plain error standard of

                                         3
review).     Finally, we readily conclude that the district court

possessed jurisdiction over the offense with which Curry was

charged.      See 18 U.S.C. § 3231 (2006).                   We therefore deny in

part   the        Government’s      motion      to    dismiss        and     affirm     the

convictions.

             This     court   requires       that     counsel       inform    Curry,     in

writing,     of    her   right     to    petition     the    Supreme       Court   of   the

United States for further review.                     If Curry requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                       Counsel’s motion must

state that a copy thereof was served on Curry.                       We dispense with

oral   argument       because      the    facts      and    legal    contentions        are

adequately        presented   in    the    materials        before    this    court     and

argument would not aid the decisional process.

                                                                    DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                            4